DETAILED ACTION
Status of the Claims
This Office Action is in response to the Application filed 25 April 2019.
Claims 1-24 are pending and have been examined in this Office Action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) “a computer processor receiving transaction data associated with one or more accounts, the data comprising categorical field data (i.e. Merchant Category Codes and POS Entry Mode data). This judicial exception is not integrated into a practical application because the generically recited computer elements do not add meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. The claim(s) include additional elements of processing the transaction data, storing the data and updating the transaction behavior pattern based on new transaction data is not sufficient to amount to significantly more than the judicial exception because the method 
	The claims are directed to an abstract idea of processing the transactional data to determine a transactional behavior pattern and using a statistical equation – Latent Dirichlet Allocation, which is well-defined probabilistic model.  See Blei, David M.; Ng, Andrew Y.; Jordan, Michael I (January 2003), Lafferty, John, ed. “Latent Dirichlet Allocation”, Journal of Machine Learning Research.  Utilizing historical data to detect particular commercial/transactional events (a fundamental economic practice).  Clearly, there is no improvement to another technology or technical field and there is no improvement to the functioning of the computing device or the computer system itself.
	Dependent Claims 2-12 and 14-24 do not remedy the deficiencies of the independent claims and are rejected accordingly.  The claims in this Application have been reviewed and are found to be substantially similar and linked to the same abstract idea.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL DANNEMAN whose telephone number is (571)270-1863. The examiner can normally be reached Mon-Thurs, 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Nathan Uber can be reached on 571-270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL DANNEMAN/ Primary Examiner, Art Unit 3687